 Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 1 of 13 PAGEID #: 850




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

TRACY J. BUSCH,                                CIVIL CASE NO. 1:16-cv-905
                                               CRIMINAL CASE NO. 1:05-cr-030

             Petitioner,                       Judge Michael R. Barrett

      v.

UNITED STATES OF AMERICA,

             Respondent.


             OPINION AND ORDER DENYING SECTION 2255 MOTION

      This matter is before the Court on Petitioner’s second or successive motion to

vacate, correct, or set aside sentence pursuant to 28 U.S.C.A. § 2255 (the “second or

successive motion”) with an incorporated motion for appointment of counsel pursuant to

18 U.S.C.A. § 3006A(B). (Doc. 108). While those motions were pending, Petitioner

moved for leave to amend this second or successive motion under Fed. R. Civ. P. 15(c)

(Doc. 114), for leave to supplement this second or successive motion under Fed. R. Civ.

P. 15(c) (Doc. 120), and for leave to amend that proposed supplement (Doc. 121). He

has also made several stand-alone motions for appointment of counsel (Docs. 112, 116,

and 119) a motion requesting speedy disposition (Doc. 118).

      The Court has reviewed these filings, along with the responses (Docs. 111, 115,

and 123) and replies (Docs. 113, 117, and 124) thereto. For the reasons set forth below,

Petitioner’s motions for appointment of counsel will be denied, his motions for leave to

amend and supplement his second or successive motion will be denied, his second or

successive motion will be denied, and his motion regarding speedy disposition will be

denied as moot.
                                           1
     Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 2 of 13 PAGEID #: 851




I.       BACKGROUND

         On September 21, 2005, a jury found Petitioner guilty of one count of a felon in

possession of a firearm and ammunition under 18 U.S.C.A. § 922(g)(1) and one count of

a felon in possession of ammunition under 18 U.S.C.A. § 922(g)(1). (Doc. 55). Following

the imposition of his sentence, he appealed the judgment to the Sixth Circuit, which

affirmed this Court’s judgment. (Doc. 83). Petitioner then sought relief under an initial 28

U.S.C.A. § 2255 motion relative to trial issues. (Doc. 85). For reasons not relevant to the

matter presently before this Court, the then-presiding Judge denied the motion on June

12, 2008 (Doc. 95), and his decision was affirmed on appeal to the Sixth Circuit. (Doc.

102). The Supreme Court denied review. (Doc. 105).

         Approximately five years later, the Sixth Circuit granted Petitioner authorization to

file a second or successive § 2255 motion relative to the length of his sentence. (See

Doc. 106). In particular, Petitioner argued that his classification as an “armed career

criminal” under the ACCA, which had enhanced his sentence, was invalidated by the

Supreme Court’s intervening decision in Johnson v. United States, 135 S. Ct. 2551, 192

L. Ed. 2d 569 (2015). In Johnson, the Supreme Court examined the term “violent felony”

as it appears in 18 U.S.C.A. § 924(e)(2)(B). Id. at 2555. This subsection falls within the

portion of the ACCA that sets a minimum fifteen-year sentence for defendants that violate

§ 922(g) while having three prior violent felony convictions. 18 U.S.C.A. § 924(e)(1).

Under § 924(e)(2)(B), a crime punishable by imprisonment of a term exceeding one year

qualifies as a violent felony if it: “(i) has as an element the use, attempted use, or

threatened use of physical force against the person of another; or (ii) is burglary, arson,

or extortion, involves use of explosives, or otherwise involves conduct that presents a



                                               2
  Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 3 of 13 PAGEID #: 852




serious potential risk of physical injury to another[.]” This definition is parsed into three

options, any one of which could—prior to Johnson—qualify a prior conviction as a violent

felony: the “elements clause” contained in subsection (i), the “enumerated offense”

clause in the first phrase of subsection (ii), and the “residual clause” in the second phrase

of subsection (ii). See, e.g., United States v. Burris, 912 F.3d 386, 396–97 (6th Cir. 2019).

The Court in Johnson held that this third category, the residual clause, is

unconstitutionally vague. Johnson, 135 S. Ct. at 2563.

       Petitioner’s designation as an armed career criminal depended upon the

determination that his 1995 aggravated assault conviction under O.R.C. § 2903.12, his

1997 assault on a police officer conviction under O.R.C. § 2903.13, and his 2000 assault

on a police officer under O.R.C. § 2903.13 were violent felonies under the ACCA. In

particular, Petitioner argued that Johnson affected the designation as a violent felony of

his 1997 assault on a police officer conviction. On that basis, the Sixth Circuit determined

that Petitioner made a prima facie showing under 28 U.S.C.A. § 2255(h)(2), because his

claim relied on a “new, substantive rule of constitutional law made retroactive to cases on

collateral review by the Supreme Court.” (Doc. 106, citing Welch v. United States, 136

S. Ct. 1257, 1268 (2016)).

       Petitioner subsequently filed a motion for leave to amend the second or successive

motion to add claims that the sentencing court did not explicitly determine under which

clause of § 924(e)(2)(B) his enhanced sentence arose and that the sentencing court

should have made a finding as to which documents it relied upon to enhance his

sentence. In a subsequent motion for leave to supplement his pending, amended second

or successive motion, Petitioner raised intervening Sixth Circuit authority as an



                                             3
      Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 4 of 13 PAGEID #: 853




alternative, sufficient basis to find that his enhanced sentence is no longer lawful. This

case, United States v. Burris, 912 F. 3d 386 (6th Cir. 2019), held that Ohio’s felonious

assault (O.R.C. § 2903.11) and aggravated assault (O.R.C. § 2903.12) statutes were too

broad to “categorically qualify as violent-felony predicates.” Id. at 402. Petitioner argues

that Burris prohibits a court from using a generic O.R.C. § 2903.12(A) conviction, such as

Petitioner’s 1995 aggravated assault conviction, as a predicate for enhancing his

sentence.

II.       STANDARD OF REVIEW

          A petitioner using § 2255 “must allege as a basis for relief: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

error of fact or law that was so fundamental as to render the entire proceeding invalid.”

Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (internal quotation omitted).

Such contentions must be supported by a preponderance of the evidence. Id. A second

or successive § 2255 motion requires, as relevant to this case, “[a] new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.” 28 U.S.C.A. § 2255(h)(2). In light of the Supreme

Court’s decision Johnson, and as it pertains to the second or successive motion (in neither

amended or supplemented form) that was considered by the Sixth Circuit in authorizing

the filing, Petitioner’s sentence remains valid to the extent that his three prior felonies are

appropriately determined violent felonies under one of the clauses of § 924(e)(2)(B) that

still pass constitutional muster: the elements clause or the enumerated offense clause.

The parties focus their arguments on the elements clause.




                                              4
   Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 5 of 13 PAGEID #: 854




III.     ANALYSIS

         Before turning to the merits of Petitioner’s second or successive motion, the Court

first considers his requests for appointment of counsel and for leave to amend and

supplement that second or successive motion.

         A.     Petitioner’s motions for appointment of counsel

         Petitioner seeks the appointment of counsel under 18 U.S.C.A. § 3006A(a)(2)(B).

As grounds, across his several motions, Petitioner cites limited and dated case law

resources, the need for counsel’s assistance in expanding the record and an evidentiary

hearing, and the lack of a “level playing field.” There is no constitutional right to counsel

in proceedings under § 2255. See Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002).

A petitioner who brings a habeas petition under § 2255 has a right to appointed counsel

only when “the interest of justice so requires.” 18 U.S.C.A. § 3006A(a)(2)(B). As one

district court has explained:

         Federal courts generally have endorsed the appointment of counsel to
         represent legally unsophisticated prisoners who are financially unable to
         obtain counsel in: (1) capital cases; (2) cases that turn on substantial and
         complex procedural, legal or mixed legal and factual questions; (3) cases
         involving uneducated or mentally or physically impaired petitioners; (4)
         cases likely to require the assistance of experts either in framing or in trying
         the claims; and (5) factually complex cases. James S. Liebman & Randy
         Hertz, Federal Habeas Corpus Practice and Procedure, § 12.3b (3d
         ed.1998). A district court does not abuse its discretion, by declining to
         appoint counsel where the issues in the case are “straightforward and
         capable of resolution on the record” or the petitioner has a “good
         understanding of the issues and the ability to present forcefully and
         coherently his contentions.” See Mira v. Marshall, 806 F.2d 636, 638 (6th
         Cir. 1986); Swazo v. Shillinger, 23 F.3d 332, 333 (10th Cir. 1994); Reese v.
         Fulcomer, 946 F.2d 247, 264 (3d Cir. 1991).

Camcho v. United States, 4:10 CV 01650, 2010 WL 4365479, at *1 (N.D. Ohio Oct. 28,

2010).



                                                5
  Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 6 of 13 PAGEID #: 855




       The Court is not persuaded that appointment of counsel is appropriate here. This

is not a capital case. The Court finds that Petitioner’s briefing demonstrates his “‘good

understanding of the issues and the ability to present forcefully and coherently his

contentions.’” Reese v. Fulcomer, 946 F.2d 247, 264 (3d Cir. 1991) (quoting La Mere v.

Risley, 827 F.2d 622, 626 (9th Cir.1987)), superseded on other grounds by statute, 28

U.S.C.A. § 2254(d). Petitioner has successfully placed a second or successive § 2255

petition before this Court. His claims implicate questions of law that are capable of

resolution without an evidentiary hearing. The interests of justice do not require the

appointment of counsel in this case. Harris v. Beckstorm, No. 11–375–DLB–EBA, 2013

WL 4039802, at *18 (E.D. Ky. Aug. 7, 2013). Petitioner’s Motions for Appointment of

Counsel will be denied.

       B.     Petitioner’s motions for leave to amend and supplement

       The second or successive motion, as originally filed, challenged Petitioner’s status

as an armed career criminal under the ACCA in view of intervening, substantive, and

retroactive Supreme Court precedent in Johnson that arguably implicated the designation

of his 1997 assault conviction.        The government has characterized Petitioner’s

subsequent motions to alter the substance of that second or successive motion, via Fed.

R. Civ. P. 15, as in fact a second or successive § 2255 motion. Respondent relies on 28

U.S.C.A. § 2244(b)(3)(A), which provides that “[b]efore a second or successive

application permitted by this section is filed in the district court, the applicant shall move

in the appropriate court of appeals for an order authorizing the district court to consider

the application.” The Supreme Court has construed the meaning of the term “application”

in this statute to be “a filing that contains one or more ‘claims.’” Gonzalez v. Crosby, 545



                                              6
  Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 7 of 13 PAGEID #: 856




U.S. 524, 530, 125 S. Ct. 2641, 162 L. Ed. 2d 480 (2005). Further, a “claim” as used in

§ 2244(b) “is an asserted federal basis for relief . . . .” Id.

       As noted above, Petitioner seeks to amend his second or successive motion to

add claims that the sentencing court failed to explicitly determine under which clause of

§ 924(e)(2)(B) his enhanced sentence arose and that the sentencing court should have

made a finding as to which documents it relied upon to enhance his sentence. He also

seeks to supplement his second or successive motion to add a claim that an intervening

change in Sixth Circuit authority (Burris, 912 F. 3d 386) has invalidated his sentence

enhancement under § 924(e)(2)(B). These various asserted grounds for federal relief,

while generally related to Petitioner’s challenged sentencing enhancement, are not

directly implicated by the Supreme Court’s decision in Johnson, which formed the basis

for the Sixth Circuit’s authorization of the pending second or successive motion.

Specifically, the Sixth Circuit here reasoned:

       It is unclear whether Busch’s prior assault convictions are violent felonies
       under the elements clause because the record does not definitively show
       whether the convictions arose under Ohio Revised Code 2903.13(A) or §
       2903.13(B), see United States v. Price, 559 F. App’x 496, 498 (6th Cir.
       2014) (recognizing that an assault conviction under § 2903.13(A) is a violent
       felony and that a conviction under § 2903.13(B) is not a violent felony).

(Doc. 106).

       Petitioner’s motions for leave to amend and supplement unquestionably advance

claims beyond the resolution of the narrow question identified by the Sixth Circuit: which

subsection of O.R.C. § 2903.13 formed the basis of his convictions? Granting Petitioner’s

motions for leave to amend and supplement would allow Petitioner to “impermissibly

circumvent the requirement that a successive habeas petition be precertified by the court

of appeals as falling within an exception to the successive-petition bar.” Gonzalez, 545

                                                7
  Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 8 of 13 PAGEID #: 857




U.S. at 532 (citing § 2244(b)(3)). On that basis, the Court will deny Petitioner’s Motion

Requesting Leave to Amend, Motion for Leave to Supplement 28 U.S.C.A. § 2255 Motion,

and Motion to Amend Supplemental Pleading.

       Petitioner tries to avoid this result by asserting that the Sixth Circuit’s authorization

opened the door to a “fuller exploration” of his ACCA eligibility, generally. But the Sixth

Circuit’s authorization is not without limits. Petitioner’s citation to U.S. v. Campbell, 168

F.3d 263 (6th Cir. 1999) regarding the scope of an appellate court’s remand, generally,

is not instructive in this context. Consistent with the statutory structure of § 2255(h),

successive habeas claims are subject to careful gatekeeping by the Sixth Circuit. See

Sterling v. O’Brien, No. Civ.A. 05CV78HRW, 2005 WL 1657086, *3 (E.D. Ky. July 14,

2005) (“The [Antiterrorism and Effective Death Penalty Act] imposed several statutory

restrictions on prisoners’ ability to file relief under 28 U.S.C. § . . . 2255, including . . . the

stringent requirement that a prisoner who has already filed an unsuccessful § 2255 motion

. . . must receive pre-authorization from the appropriate circuit court.”). To allow the

compounding of successive claims on top of an already second or successive claim via

the liberal amendment policies of the Federal Rules would be tantamount to ignoring the

mandates of §§ 2244(b)(3)(A) and 2255(h). Rules Governing Sec. 2255 Proceedings for

the U.S. Dist. Courts, Rule 12. Petitioner also argues that Respondent “opened the door”

to a general rehashing of his ACCA eligibility by addressing each of his prior convictions

in its response to the second or successive motion. Petitioner cites no authority for this

proposition, and the Court finds that it suffers the same flaw of flouting federal habeas

procedure just discussed.




                                                8
  Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 9 of 13 PAGEID #: 858




       C.     The originally filed second or successive motion

       Having concluded that Petitioner’s motions for leave to amend and supplement will

be denied, the Court turns to the merits of the second or successive motion before the

Court—namely, whether Petitioner’s 1997 assault conviction under O.R.C. § 2903.13 was

improperly considered a violent felony predicate due to reliance on the residual clause

voided for vagueness in Johnson, 135 S. Ct. 2551.

       The Sixth Circuit has cautioned that Johnson does not “open the door for prisoners

to file successive collateral attacks any time the sentencing court may have relied on the

residual clause.” Potter v. United States, 887 F.3d 785 (6th Cir. 2018) (emphasis in

original). Petitioner still maintains the burden to demonstrate that he is entitled to relief.

Id. at 787–88. That burden requires him to show that “it is more likely than not ‘that the

district court relied only on the residual clause in sentencing’ him.” Williams v. United

States, 927 F.3d 427, 439 (6th Cir. 2019) (quoting Raines v. United States, 898 F.3d 680,

685 n.1 (6th Cir. 2018)). Raines limited Potter’s holding in this respect to situations in

which (1) the movant is bringing a second or successive motion and (2) there is evidence

that the movant was sentenced under a clause other than the residual clause . . . .”

Raines, 898 F.3d at 685 n.1. Both prongs are met here.

       The Ohio criminal statute at issue is O.R.C. § 2903.13, which criminalizes the

following conduct: “(A) No person shall knowingly cause or attempt to cause physical

harm to another or to another's unborn” and “(B) No person shall recklessly cause serious

physical harm to another or to another's unborn.” While finding the whole of O.R.C. §

2903.13 “facially broad enough to encompass assault offenses that are not ‘violent




                                              9
 Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 10 of 13 PAGEID #: 859




felonies’ under the ACCA[,]” convictions under O.R.C. § 2903.13(A), specifically, qualify

as violent felonies. United States v. Price, 559 Fed. Appx. 496, 498 (6th Cir. 2014).

        Generally, to determine whether a previous conviction falls within the elements

clause, courts are to use a “categorical approach,” which strictly limits the sentencing

court’s review to the statutory definition of the prior offense. But where the underlying

criminal statute is divisible, a fact upon which the parties here agree, the Sixth Circuit

employs the “modified categorical approach.” Braden v. United States, 817 F.3d 926,

932 (6th Cir. 2016) (internal quotation omitted). 1 Under that approach, a sentencing

court’s review may include “‘a limited class of documents … to determine which

alternative formed the basis of the defendant’s prior conviction.’” United States v. Burris,

912 F. 3d 386, 393 (6th Cir. 2019) (quoting Descamps v. United States, 570 U.S. 254,

257, 133 S.Ct. 2276, 186 L.Ed.2d 438 (2013)). Those limited documents generally

include the “charging document, written plea agreement, transcript of plea colloquy, and

any explicit factual finding by the trial judge to which the defendant assented.” Shepard

v. United States, 544 U.S. 13, 16, 125 S. Ct. 1254, 161 L.Ed. 2d 205 (2005).

        In response to the Sixth Circuit’s authorization of the second or successive motion,

Respondent furnished this Court with various Shepard documents from the Hamilton

County Court of Common Pleas from which to determine whether Petitioner was

sentenced under a clause other than the residual clause. (Doc. 111, Ex. A). Among



        1   Petitioner cites Villanueva v. United States, 191 F. Supp. 3d 178 (D. Conn. 2016), in which the
district court found that the sentencing court had, in effect, defaulted to finding that a Connecticut assault
conviction was a violent felony predicate based on the residual clause where the record did not reflect
explicit discussion of the elements clause. This case—persuasive authority at best as it comes from outside
this circuit—is particularly unavailing in view of the Second Circuit’s subsequent decision vacating the ruling
and remanding on the basis that the statute at issue was a violent felony predicate under Second Circuit
authority applying the modified categorical approach. Villanueva v. United States, 893 F.3d 123, 128 and
132 (2d Cir. 2018).

                                                      10
 Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 11 of 13 PAGEID #: 860




these documents are an indictment in case number B9706460, which specifically

references O.R.C. § 2903.13(A) in the caption and body of the document, and a

subsequent Judgment Entry Revoking Community Control and Imposing Sentence in that

same case, which references: “count 1: Assault F4, 2903.13A.” (Doc. 111, Ex. A at 006

and 013 (emphasis added)). Taken together, these documents conclusively establish

that Defendant’s 1997 conviction constituted a “violent felony” under the elements clause.

Price, 599 Fed. Appx. at 498 (“A conviction for assault under § 2903.13(A) . . . does qualify

as a violent felony.”). 2

        The fact that Petitioner pleaded “no contest” to the offense resulting in the 1997

conviction does not undermine this conclusion. 3 While a plea of no contest is distinct

from an admission of guilt, it is nevertheless “an admission of the truth of the facts alleged

in the indictment . . . .” State ex rel. Stern v. Mascio, 662 N.E.2d 370, 372 (Ohio 1996)

(citing Ohio R. Crim. P. 11(B)(1) and (2)). Upon a no contest plea, Ohio courts must

“determine whether the facts alleged in the indictment . . . are sufficient to justify a

conviction of the offense charged.” Id. The nature of Petitioner’s plea, therefore, does




        2  Because Petitioner’s second or successive motion is capable of determination by application of
the modified categorical approach, it is not necessary to address the parties’ arguments relative to the
Supreme Court’s recent decision in Voisine v. United States, 136 S. Ct. 2273, 195 L. Ed. 2d (2016), which
held that “[a] reckless domestic assault qualifies as a ‘misdemeanor crime of domestic violence’ under §
922(g)(9).” Id. at syllabus. The Sixth Circuit has recently held, following Voisine, that convictions for
reckless conduct are no longer categorically insufficient to form the basis of violent felony predicates under
§ 924(e)(2)(B). Walker v. United States, 769 Fed. Appx. 195, 199–200 (6th Cir. 2019), rehearing en banc
denied, 931 F.3d 467 (6th Cir. 2019). Cf. United States v. Verwiebe, 874 F.3d 258, 262 (6th Cir. 2017)
(The [Voisine] Court left undecided whether its statutory interpretation should extend to other contexts).
         3 Although Petitioner does not challenge his 2000 conviction under O.R.C. § 2903.13 qualifying as

a violent felony predicate, the Court notes that the Sixth Circuit’s authorization references Petitioner’s
“convictions”—plural—as related to O.R.C. § 2903.13. (Doc. 106). Petitioner is silent on his 2000
conviction for good reason: Respondent has provided the “Judgment Entry: Sentence: Incarceration” and
a nunc pro tunc entry of the same caption, each in case number B0002847, in which the offense is
specifically identified as “Assault, 2903-13A” and which evidence that Petitioner was found guilty of that
count after trial. (Doc. 111, Ex. A at 018–019).

                                                     11
 Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 12 of 13 PAGEID #: 861




not undercut the resulting conviction’s use as a violent felony predicate under the

elements clause.

       The Court finds no merit in the argument that the Shepard documents provided by

Respondent are not properly before the Court. Shepard documents may be submitted

for the first time on appeal. United States v. Ferguson, 681 F.3d 826, 833–34 (6th Cir.

2012). The Court “may take [judicial] notice of proceedings in other courts, both within

and without the federal judicial system, if those proceedings have a direct relation to the

matters at issue.” Id. at 834 (quoting United States v. Black, 482 F.3d 1035, 1041 (9th

Cir. 2007)).

       Consistent with Potter, Petitioner has filed a second or successive motion, and

Respondent has directed this Court to evidence suggesting that Petitioner was sentenced

using the elements clause of § 924(e)(2)(B).          Accordingly, the Petitioner has not

demonstrated that it is more likely than not that the sentencing court used the residual

clause to qualify his 1997 conviction as a violent felony and his second or successive

motion pursuant to Johnson must fail.

       D.      Motion requesting speedy disposition

       Petitioner’s motion requesting speedy disposition (Doc. 118) is not grounded in

case law or statutory authority. As a practical matter, the present Order decides all

pending matters, rendering this motion moot.

V.     CONCLUSION

       The Court acknowledges Petitioner’s diligence in flagging intervening Sixth Circuit

authority related to his 2005 sentence. In the realm of second or successive § 2255

petitions, however, this Court is constrained to limit its review to those claims specifically



                                             12
 Case: 1:05-cr-00030-MRB Doc #: 126 Filed: 09/30/19 Page: 13 of 13 PAGEID #: 862




authorized by the Sixth Circuit as the product of a new, previously unavailable, retroactive

rule of constitutional law. 28 U.S.C.A. § 2255(h)(2) (emphasis added).

       Consistent with the foregoing, Petitioner’s motion for the appointment of counsel

as incorporated into his second or successive motion (Doc. 108) and subsequent motions

for the appointment of counsel (Docs. 112, 116, and 119), are hereby DENIED;

Petitioner’s motion requesting leave to amend (Doc. 114), motion for leave to supplement

28 U.S.C.A. § 2255 motion (Doc. 120), and motion to amend supplemental pleading (Doc.

121) are hereby DENIED; Petitioner’s second or successive motion to vacate, set aside,

or correct his sentence under 28 U.S.C.A. § 2255 (Doc. 108) is hereby DENIED; and

Petitioner’s motion requesting speedy disposition (Doc. 118) is hereby DENIED as moot.

       The Court will not issue a certificate of appealability. See Rules Governing Sec.

2255 Proceedings for the U.S. Dist. Courts, Rule 11(a). Petitioner’s second or successive

motion, decided on the merits, is not “debatable among reasonable jurists,” subject to

being “resolved differently on appeal[,]” or “adequate to deserve encouragement to

proceed further.” Poandl v. United States, No. 1:12-cr-00119-1 (1:16-vc-00286), 2017

WL 1247791, at *17 (S.D. Ohio April 5, 2017) (citing Slack v. McDaniel, 529 U.S. 473,

483–84 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 7 N.4 (1983))). Petitioner

has also failed to make a substantial showing of the denial of a constitutional right. Id.

(citing 28 U.S.C.A. § 2253(c) and Fed. R. App. 22(b)).

       IT IS SO ORDERED.

                                                         s/ Michael R. Barrett
                                                         Michael R. Barrett, Judge
                                                         United States District Court




                                            13
